FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TERESA SHEEHAN,                           No. 11-16401
              Plaintiff-Appellant,
                                             D.C. No.
                  v.                      3:09-cv-03889-
                                               CRB
CITY AND COUNTY OF SAN
FRANCISCO, a municipal corporation;
HEATHER FONG, in her capacity as             ORDER
Chief of Police for the City and
County of San Francisco; KIMBERLY
REYNOLDS, individually, and in her
capacity as police officer for the City
and County of San Francisco;
KATHERINE HOLDER, individually,
and in her capacity as police officer
for the City and County of San
Francisco,
               Defendants-Appellees.


   On Remand from the United States Supreme Court

                    Filed July 14, 2015

        Before: John T. Noonan, Susan P. Graber
         and Raymond C. Fisher, Circuit Judges.
2     SHEEHAN V. CITY & CNTY. OF SAN FRANCISCO

                          ORDER

     In our previous opinion, Sheehan v. City & County of San
Francisco, 743 F.3d 1211 (9th Cir. 2014), we affirmed in part
and vacated in part the judgment of the district court. In City
& County of San Francisco v. Sheehan, 135 S. Ct. 1765
(2015), the Supreme Court reversed our judgment in part and
remanded to this court for further proceedings. Under these
decisions, the district court properly granted summary
judgment to the defendants on Sheehan’s Fourth Amendment
claims but, as explained in Parts III and IV of our previous
opinion, erred by granting summary judgment to the
defendants on Sheehan’s Americans with Disabilities Act and
state law claims. We therefore affirm in part and vacate in
part the judgment of the district court and remand to the
district court for further proceedings. Each party shall bear
its own costs on appeal.

  AFFIRMED IN PART, VACATED IN PART AND
REMANDED.